Title: To Alexander Hamilton from Nathan Levy, 1 August 1798
From: Heald, Nathan
To: Hamilton, Alexander


          
            Major Genl. Hamilton
            Sir,
            George Town August 1. 1798
          
          I have the Honor to enclose you from Genl. Lee & Genl Forrest, letters recommending me, to your Consideration as an officer in the Army—These Gentlemen both Know my Wish is to be immediately Under Your Orders, And that the Nearer to your person, you Can assign me a Station the More I Should be gratified—They have both hinted to me the improbability of Succeeding in this Application; from the desire that prevails with So many Men of Merit, who may attract your Attention and obtain your Countenance—
          I Cannot however, forbear making a tender of my Services, and assuring you that upon receiving information that you have been pleased to assign me a Duty—I Shall repair with the greatest Alacrity to execute your Orders—
          I have the Honor to be with the Most perfect respect and Consideration—Sir Your Most obedt. huml. Servt.
          
            Nathan Levy.
          
        